Exhibit 10.2
(IMEDIA LOGO) [v55043v5504301.gif]
Loan Terms Agreement
Loan Amount: $150,000
Agreed Interest Payment: $50,000 & 100,000 warrants to purchase iMedia common
stock at a conversion price set at trading price at the end of day of funding or
50 cents whichever is less.
Maximum Loan Term: 60 days- Repayment expected on or before 3/12/10.
Deadline for Funding: 1/28/10
iMedia International Inc, is entering into an agreement for bridge financing to
enable fiduciary responsibilities and payroll commitments until a larger funding
of 2.5 million dollars US is completed by March 12th 2010.
This loan is guaranteed paid in full within 60 days of the date of funding,
using collateral of common stock and or assets of the company, and a total debt
service payment not to exceed $200,000 in cash value. In addition lender earns
warrants to purchase common stock in iMedia International at the agreed
conversion price.
This loan is secured and collateralized by common stock of iMedia International
Inc. This loan is guaranteed unconditionally from the company’s Chairman and
CEO, and both lender and borrower agree to hold the other party harmless to any
additional damages beyond the cash value of the loan plus the agreed interest
amount.
By signing below both parties hereby agree to the terms represented on this
document and will perform using best efforts to reach dates and deadlines of
said agreement.

             
By Lender:
      iMedia International Inc.    
 
           
 
     
 
   
Print Name: __________________
    Henry Williamson — Chairman and CEO    
Date:     /     /
      Date:     /     /    

 